In our opinion the papers submitted on the motion do not establish plaintiff’s indigence. The facts alleged in the moving papers are not sufficient to justify preference in the trial of this cause over those of other litigants awaiting trial, and, hence, the granting of the motion was an improvident exercise of discretion. (O’Callaghan v. Brawley, 276 App. Div. 908; Thomas v. Green Bus Lines, 276 App. Div. 922; Keeler v. Greene, 273 App. Div. 976; Lavicka v. National Transp. Co., 264 App. Div. 785; Braver v. Davis, 277 App. Div. 879.) Carswell, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ., concur.